Case: 4:21-cr-00067-RLW-NCC Doc. #: 24 Filed: 01/27/21 Page: 1 of 3 PageID #: 65
                                                                                               !FILED
                                                                                         JtN :2 7 2021
                               UNITED STATES DISTRICT COURT                            U.S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF MO
                               EASTERN DISTRICT OF MISSOURI                                  ST, LOUIS
                                     EASTERN DNISION

 UNITED STATES OF AMERICA,                         )
                                                   )         (
          Plaintiff,                               )
                                                   )
                                                                 4:21 CR000671RLW/NCC
                                                                                               I   :
 v.                                                ) No.
                                                   )
 CEVONE WEEDEN, and                                ) Ct. I, II
 HERSCHELL PERKINS                                 ) Ct. II
                                                   )
          Defendant.

                                           INDICTMENT

                                              COUNT I

      The Grand Jury charges that:

      Beginning at an exact time unknown to the Grand Jury, but including August          ?f 2020 and
                                                                                           I
 through the date of this Indictment, within the Eastern District of Missouri and elsew~ery,
                                                                                           I
                                                                                           i
                                        CEVONE WEEDEN,
                                                                                           I

 the defendant herein, did lmowingly and intentionally combine, conspire, confederate, and agree

 with one or more other persons lmown and unknown to the Grand Jury to commit the following
                                                                                           I
 offenses against the United States: to distribute and possess, with the intent to distribute,
                                                                  J                        I       .

 controlled substances, including but not limited to a mixture or substance containing    1d~tectable
 amount offentanyl, a Schedule II controlled substance, in violation of Title 21, Uniteh sktes

 Code, Sections 841(a)(l) and 846.

                                              COUNT II

      The Grand Jury further charges that:                                                         ,

      On or about August 20, 2020, in the City of St. Louis and within the Eastj District of

 Missouri,
    Case: 4:21-cr-00067-RLW-NCC Doc. #: 24 Filed: 01/27/21 Page: 2 of 3 PageID #: 66




                                           CEVONE WEEDEN and
                                           HERSCHELL PERKINS,
                                                                                                       I       .
     the defendants herein, acting together and with others, known and unknown, did knowingly
                                                             .                                     I
                                                                                                       I
     possess one or more firearms in furtherance of the commission of a dn1g trafficking crime which
                                                                                                       '


     may be prosecuted in a court of the United States, to wit: conspiracy to distribute and possess,

     with the intent to distribute, controlled substances, including but not limited to fentanyl, as
                                                                                                   I
     charged in Count I herein, and in the course of such violation caused the death of Joel Phillips

     through the use of one or more firearms.

          In violation of Title 18, United States Code, Sections 2, 924(c)(l)(A), and 924Gl·
                                                                                                   '


          And in the course of this violation caused the death of a person through the use 9f a

l    firearm, which killing is murder as defined in Title 18, United States Code, Section 11:11, in that

     the defendants, acting together and with others, with malice aforethought, unlawfully lcilled Joel
                                                                                               I


     Phillips, by shooting him with one or more firearms, willfully, deliberately, maliciously,
                                                                                            I
                                                                                                and
                                                                                                ,
                                                                                               I


     with premeditation, thereby making this offense punishable under Title 18, United States: Code,

     Sections 2 and 924G).

                                      FORFEITURE ALLEGATION

            The Grand Jury further finds by probable cause that:

             !.     Pursuant to Title· 21, United States Code, Sections 853 (a), upon convi+o11 of an
                                                                                               i           '
     offense in violation of Title 21, United States Code, Sections 84l(a)(l) or 846, as set forth in

     Count I, the defendants shall forfeit to the United States of America any property, constituting, or
                                       '                                                       I
     derived from, any proceeds obtained, directly or indirectly, as the result of such violation,
                                                                                              I  ,
                                                                                                   and
                                                                                               I           :
     any property use.d, or intended to be used, in any manner or part, to commit, or to   facilit~te              the

     commission of such violation.
Case: 4:21-cr-00067-RLW-NCC Doc. #: 24 Filed: 01/27/21 Page: 3 of 3 PageID #: 67




         2.      Subject to forfeiture is a sum of money equal to the total value of any pl operty,

 constituting, or derived from, any proceeds obtained, directly or indirectly, as a result bfthe
                                                                                                I           .

 violation set forth in Count I.                                                                l
         3.     Pursuant to Title 18, United States Code,_ Section 924(d)(l) and Title 2~, United

 States Code, Section 2461 (c), upon conviction of an offense in violation of Title 18, l.Tnit.ed
                                                                                                1           f   •



                                                                                                I
                                                                                                I

 States Code, Section 924, as set forth in Count II, the defendants shall forfeit to the Uruted States

 of America any firearm or ammunition involved,in or used or intended to be used in said

 violation.

        4.      If any of the property described above, as a result of any act or omissio'n of the
                                                            .                               I

 defendants:

                a.       cannot be located upon the exercise of due diligence;
                b.       has been transferred or sold to, or deposited with, a third party;;I
                c.       has been placed beyond the jurisdiction of the court;              I
                d.       has been substantially diminished in value; or                     j       .   .


                e.       has been commingled with other property which cannot be divided    1




                         without difficulty,                                                1




                                                                                            I

 the United States   o~America will   be entitled to the forfeiture of substitute property pursuant to

 Title 21, United States Code, Section 853(p)

                                                 A TRUE BILL.



                                                 FOREPERSON

 SAYLER A. FLEMING
 United States Attorney



 GEOFFREY S. OGDEN, #66930MO
 Assistant United States Attorney
